Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In claim 1 line 11, it would appear that "on" should be --one--.
	In claim 12 line 1, it would appear that "die" should be deleted.  See claim 1 line 3, for example.

Allowable Subject Matter
The prior art of record does not appear to disclose a mobile device comprising: a printed circuit board (PCB) including a first side and an opposing second side; at least one power management integrated circuit (PMIC) mounted on the second side of the PCB, wherein the PMIC is configured to generate power supply voltages in response to a battery voltage; a package substrate mounted on the first side of PCB using first interconnects, wherein the package substrate includes a first side and an opposing second side; an integrated circuit (IC) mounted on the first side of the package substrate; and low drop-out (LDO) regulators mounted on the second side of the package substrate
between the first interconnects, wherein the PCB includes first electrical paths connecting the at least on PMIC to the LDO regulators, and the package substrate includes second electrical paths connecting the LDO regulators to the IC as claimed.

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849